Citation Nr: 0931643	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claim of 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In his June 2008 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran indicated that he wished to be scheduled 
for a hearing over which a Veterans Law Judge of the Board 
would preside while at the RO.  The requested hearing was 
scheduled for June 2009, and the Veteran was provided with 
notice of said hearing by letter from the RO dated in May 
2009.

In a June 2009 statement, received on the day after the 
scheduled hearing, the Veteran stated that he had been unable 
to attend the June 2009 hearing before the Board for which he 
had been scheduled, due to a mix-up of dates, and requested 
that the hearing be rescheduled.  The Board finds that the 
Veteran's request to reschedule the hearing was timely and 
made for good cause.  As he has not yet been afforded a 
subsequent opportunity for a hearing before the Board, the RO 
should schedule such a hearing. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran 
for a Travel Board hearing in 
connection with his appeal to be held 
at the RO in Detroit, Michigan.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




